DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022 has been entered.
 
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication 2018/0089491 A1 (hereinafter Kim I), in view of Zeng et al., U.S. Patent Application Publication 2019/0303638 A1 (hereinafter Zeng III), and Zeng et al., U.S. Patent Application Publication 2018/0068157 A1 (hereinafter Zeng).
Regarding claim 1, Kim I teaches a display apparatus having a display region, the display region including a texture recognition region, wherein a size of the texture region is less than a size of the display region (11, 11a FIGS. 1-2, and 13, paragraph[0094] of Kim I teaches according to an embodiment, a fingerprint sensor area 11a may be disposed in the active area 11; in an embodiment, the fingerprint sensor area 11a may be disposed in at least one area of the active area 11; and for example, the fingerprint sensor area 11a may be disposed only in a portion of the active area 11 as shown in FIG. 1, and See also at least paragraphs[0091]-[0093], [0137], and [0158] of Kim I (i.e., Kim I teaches a display device having an active area for displaying an image and at least one fingerprint sensor area, disposed in the active area, that each include a fingerprint sensor unit, wherein the fingerprint sensor area is smaller than the active area for display the image));
the display apparatus comprising: a display panel (100 FIGS. 1-2, and 13, paragraph[0138] of Kim I teaches the display device may include a first substrate 110 and/or a second substrate 120; and for example, a display device may include a display panel 100 including the first and second substrates 110 and 120 and displaying an image on one surface (e.g., a front surface) of the second substrate 120, a light sensor layer 300 disposed on a rear surface (an opposite surface to one surface displaying an image) of the display panel 100, and a light guide layer 200 disposed between the display panel 100 and the light sensor layer 300, and See also at least paragraphs[0136]-[0137] of Kim I (i.e., Kim I teaches the display device includes a display panel));
a light-shielding layer disposed on a side of the display panel opposite to a light-exit side of the display panel, the light-shielding layer including a plurality of first through holes located in the texture recognition region and a plurality of second through holes located in a region of the display region other than the texture recognition region, wherein the plurality of first through holes and the plurality of second through holes are arranged in an array, and shapes and sizes of the second through holes are the same as shapes and sizes of the first through holes (201, 210 FIGS. 1-2, and 13-14, paragraph[0158] of Kim I teaches referring to FIG. 14, according to an embodiment, the light guide layer 200 may be a light shielding layer 201 including a plurality of openings corresponding to the light guide paths 210; in an embodiment, the light guide paths 210 may consist of openings or holes formed in the light shielding layer 201; according to an embodiment, the light shielding layer 201 may be a black matrix, and formed of a material having light shielding property; and when the light guide layer 200 is provided by using the light shielding layer 201 including the plurality of openings, the fingerprint sensor unit FSU may be embodied without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light may be prevented, and See also at least paragraph[0011], [0137]-[0139], [0146], [0150]-[0151], and [0156] of Kim I (i.e., Kim I teaches, as shown in FIGS. 13 and 14, a light shielding layer having a plurality of openings with a same shape and size an arranged in an array in the fingerprint sensor area and corresponding to light guide paths, some of the openings of which are located in a pixel region where a finger is presently being sensed and others of which are located in a different pixel region, wherein the light shielding layer is disposed below the display panel));
a texture recognition structure disposed on a side of the light-shielding layer facing away from the display panel, the texture recognition structure being located in the texture recognition region, and the texture recognition structure including a plurality of texture recognition devices arranged in one-to-one correspondence with the plurality of first through holes, wherein a center of the first through hole and a center of the texture recognition device corresponding to this first through hole are on a same vertical line, (FSU, 310 FIGS. 1-2, and 13-14, paragraph[0137] of Kim I teaches referring to FIG. 13, the display device may include a plurality of fingerprint sensor units FSU disposed in the fingerprint sensor area 11a; each fingerprint sensor unit FSU may include a light transmitting path 150, a light guide path 210, and a light receiving device 310 corresponding to one another; for example, each fingerprint sensor unit FSU may include at least one light transmitting path 150, at least one light guide path 210, and at least one light receiving device 310 arranged to overlap with one another, among a plurality of light transmitting paths 150, light guide paths 210, and light receiving devices 310; the fingerprint sensor unit FSU may use at least one light emitting device 115 included in a neighboring pixel PXL as a light source for fingerprint sensing; and therefore, in addition to the light transmitting paths 150, the light guide paths 210 and the light receiving devices 310 corresponding to one another, at least one light emitting device 115 provided in the neighboring pixel PXL may constitute each fingerprint sensor unit FSU, and See also at least paragraphs[0091]-[0094], and [0158] of Kim I (i.e., Kim I teaches fingerprint sensor units disposed below the display panel and the light shielding layer, along the fingerprint sensor area, and each of the fingerprint sensor units disposed at one of the plurality of openings corresponding to the light guide paths wherein a center of each of the plurality of openings are aligned with a corresponding center of one of the fingerprint sensor units, respectively)); and 
a protective layer disposed on the side of the light-shielding layer facing away from the display panel (110 FIGS. 1-2, and 13-14, paragraph[0140] of Kim I teaches according to an embodiment, at least one of the first substrate 110 and the second substrate 120 may be a glass substrate or a plastic substrate; for example, the first substrate 110 and/or the second substrate 120 may be a flexible substrate including at least one of polyethersulfone (PES), polyacrylate, polyetherimide (PEI), polyethylene naphthalate (PEN) polyethylene terephthalate (PET), polyphenylene sulfide (PPS), polyarylate (PAR), polyimide (PI), polycarbonate (PC), cellulose triacetate (TAC), and cellulose acetate propionate (CAP); and in an embodiment, the first substrate 110 and/or the second substrate 120 may be a rigid substrate including one of glass and tempered glass; and further, the first substrate 110 and/or the second substrate 120 may be a transparent substrate, that is, a light transmitting substrate); but does not expressly teach a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; wherein the texture recognition structure is disposed on a side of the protective layer facing away from the light-shielding layer.
However, Zeng III teaches a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive (FIG. 5, paragraph[0038] of Zeng III teaches in one embodiment, as shown in FIG. 5, the photosensitive region 211 of the fingerprint recognition unit 21 has a circular shape, the diameter of the photosensitive region 211 of the fingerprint recognition unit 21 may be configured to be not larger than 100 μm; similarly, if the size of the photosensitive region 211 of the fingerprint recognition unit 21 is excessively large, the number of fingerprint recognition units 21 in the display panel is reduced for a display panel of the same area size, which is disadvantageous in improving the accuracy of the fingerprint recognition of the display panel; it should be noted that FIG. 4 and FIG. 5 merely show a configuration that the fingerprint recognition units 21 are arranged in a matrix; and the fingerprint recognition units 21 may also be arranged in other types, and no limitations are made thereto (i.e., Zeng III teaches a fingerprint recognition unit having a circular shape and that is selectively configurable to have a diameter within a range up to and including 100 µm)); but the combination of Kim I and Zeng III still do not expressly teach wherein the texture recognition structure is disposed on a side of the protective layer facing away from the light-shielding layer.
However, Zeng teaches wherein the texture recognition structure is disposed on a side of the protective layer facing away from the light-shielding layer (FIGS. 15, 19, and 23, paragraph[0172] of Zeng teaches optionally, a thickness of the display module is 1410 μm; in the present embodiment, the fingerprint identification module 2 further includes a first substrate 20; the fingerprint identification unit 21 is arranged on a surface at one side close to the display module 1 of the first substrate 20; thus, the fingerprint identification unit 21 can be directly made on the first substrate 20, so that not only arrangement of the fingerprint identification unit 21 is facilitated, but also the first substrate 20 performs a protective effect on the fingerprint identification unit 21; and in addition, the second polarizer 23 is attached to the array substrate 10 through an optical adhesive layer (not shown in the figure), to attach the display module 1 and the fingerprint identification module 2 together to form the display panel,  and See also at least paragraphs [0077], [0142], [0145], and [0185] of Zeng (i.e., Zeng teaches a first substrate of a fingerprint identification unit that includes a fingerprint identification light source disposed on a bottom surface of the first substrate, wherein the first substrate, which is below a black matrix, performs a protective effect on the fingerprint identification unit)).
Furthermore, Kim I, Zeng III, and Zeng are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably detect a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Zeng III, and Zeng such that a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; wherein the texture recognition structure is disposed on a side of the protective layer facing away from the light-shielding layer.  One reason for the modification as taught by Zeng III is to avoid dark spots in a fingerprint recognition image (paragraph[0005] of Zeng III).  Another reason for the modification as taught by Zeng provide a display panel and display apparatus so as to avoid crosstalk within a fingerprint identification process and improve fingerprint identification and accuracy (paragraphs[0004]-[0005], [0011], [0077], and [0142] of Zeng).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 4, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 1, further comprising; a transparent adhesive layer(50 FIGS. 1b and 15, paragraphs[0146] of Zeng teaches in the above embodiments, to prevent the relevant displacement between the display module 1 and the fingerprint identification module 2 and ensure that the display panel has high light transmittance, optionally, as shown in FIG. 15, the fingerprint identification module 2 and the array substrate 10 may be bonded through optical adhesive 50; and the material of the optical adhesive 50 may be acrylic material and silicon material, and See also at least paragraph[0077] of Zeng (i.e., Zeng teaches an optical adhesive that is made of acrylic and silicon material and disposed between and bonding a display module with a fingerprint identification module)).
Regarding claim 10, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 1, wherein the plurality of texture recognition devices and the plurality of first through holes are both arranged in an array (FIGS. 1-2, and 13-14, paragraph[0137] of Kim I teaches referring to FIG. 13, the display device may include a plurality of fingerprint sensor units FSU disposed in the fingerprint sensor area 11a; each fingerprint sensor unit FSU may include a light transmitting path 150, a light guide path 210, and a light receiving device 310 corresponding to one another; for example, each fingerprint sensor unit FSU may include at least one light transmitting path 150, at least one light guide path 210, and at least one light receiving device 310 arranged to overlap with one another, among a plurality of light transmitting paths 150, light guide paths 210, and light receiving devices 310; the fingerprint sensor unit FSU may use at least one light emitting device 115 included in a neighboring pixel PXL as a light source for fingerprint sensing; and therefore, in addition to the light transmitting paths 150, the light guide paths 210 and the light receiving devices 310 corresponding to one another, at least one light emitting device 115 provided in the neighboring pixel PXL may constitute each fingerprint sensor unit FSU, and See also at least paragraphs[0011], [0091]-[0094], and [0158] of Kim I (i.e., Kim I teaches fingerprint sensor units disposed below the display panel and the light shielding layer, along the fingerprint sensor area, and each of the fingerprint sensor units disposed at one of the plurality of openings corresponding to the light guide paths wherein the fingerprint sensor units and the plurality of openings are arranged in an array form as shown in FIG. 13)).
Regarding claim 11, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 1, wherein the display panel is a flexible display panel (FIGS. 15, 18, and 26, paragraphs[0186] of Zeng teaches is a structural schematic diagram illustrating another display panel provided by an embodiment of the present disclosure; the display panel may be a flexible display panel; and the encapsulation layer 12 may be a film encapsulation layer 12 to replace the second glass substrate in above embodiments to cover the organic light emitting configuration 11, and See also at least paragraph[0077] of Zeng (i.e., Zeng teaches a flexible display panel)).
Regarding claim 14, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 1, wherein the display panel is a self-luminous display panel (FIGS. 1-4, and 13, paragraph[0108] of Kim I teaches the light emitting device EL may be connected between the second transistor M2 and the second power source ELVSS; the light emitting device EL may emit light of brightness corresponding to the driving current controlled by the second transistor M2; and according to an embodiment, the light emitting device EL may be an organic light emitting diode (OLED), and See also at least paragraphs[0089]-[0090], [0100]-[0103], [0138], and [0142] of Kim I (i.e., Kim I teaches the display device with a display panel having a sub-pixels that each include a light emitting device that is an organic light emitting diode)).  
Regarding claim 15, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 14, wherein each texture recognition device is configured to collect light reflected by an object to be detected after the light emitted from the display panel being irradiated onto the object to be detected, so as to recognize a texture of the object (FIGS. 1-4, 13, and 17, paragraph[0169] of Kim I teaches the light receiving device 310 supplied with the reflected light may generate a corresponding output signal; the output signal of each of the light receiving devices 310 disposed in the light sensor layer 300 may be input to a driving circuit (not shown); the driving circuit may generate the fingerprint information of a user by collectively using the output signals of the light receiving devices 310; for example, ridges and valleys of the fingerprint/fingertip may be detected by integrating the output signals from the light receiving devices 310, and the shape of the fingerprint may be sensed/determined; and thus, the display device may provide a fingerprint sensing function, and See also at least paragraphs[0137], and [0167]-[0168] of Kim I (i.e., Kim I teaches light receiving devices supplied with reflected light from a fingerprint, wherein the light receiving devices generate corresponding output signals for input to a driving circuit that uses the output signals to generate fingerprint information and detect ridges and valleys of the fingerprint)).
Regarding claim 16, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 15, wherein the texture recognition device includes a photoelectric sensor (FIGS. 1-4, 13, and 17, paragraph[0154] of Kim I teaches according to an embodiment, the light receiving devices 310 may be a photo-responsive or photo-sensitive device; for example, the light receiving devices 310 may be one of a photodiode, a CMOS image sensor, and a CCD camera; the light receiving devices 310 may generate an output signal upon/after receiving the light transmitted through the light transmitting paths 150 and the light guide paths 210; the output signals generated from the light receiving devices 310 may be input to a driving circuit (not shown) and used to generate fingerprint information of a user; in an embodiment, the display device may sense a fingerprint pattern of a finger on the display panel 100 using the output signals from the light receiving devices 310, and See also at least paragraphs[0137], and [0167]-[0168] of Kim I (i.e., Kim I teaches light receiving devices that are photo-sensitive devices (e.g., photodiode)).
Claims 7-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim I, Zeng III, Zeng, in view of Kamada et al., U.S. Patent Application Publication 2021/0327979 A1 (hereinafter Kamada).
Regarding claim 7, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 1, wherein the display panel includes an array substrate; the array substrate includes a substrate and a thin film transistor disposed above the substrate; the thin film transistor includes an active layer, and (110, 111, 1111 FIGS. 1-2, and 13-14, paragraph[0143] of Kim I teaches each of the first, second and third sub-pixels SPX1, SPX2 and SPX3 may include a transistor 111 on the first surface of the first substrate 110 and the light emitting device 115 electrically connected to the transistor 111; according to an embodiment, the transistor 111 may include an active layer 1111, a gate electrode 1112, and source and drain electrodes 1113 and 1114; according to an embodiment, the active layer 1111 may be disposed on the first substrate 110, and the gate electrode 1112 may overlap the active layer 1111 with a first insulating layer 112 interposed between the layers 1111 and 1112; and according to an embodiment, the source and drain electrodes 1113 and 1114 may be disposed on a second insulating layer 113 located on the gate electrode 1112 and connected to the active layer 1111 through a contact hole formed in the first and second insulating layers 112 and 113 (i.e., Kim I teaches a transistor disposed on a first substrate having an active layer)); but do not expressly teach a material of the active layer includes crystal silicon.
However, Kamada teaches a material of the active layer includes crystal silicon (FIG. 8, paragraph[0192] of Kamada teaches it is preferable that a semiconductor layer of a transistor contain a metal oxide (also referred to as an oxide semiconductor); alternatively, the semiconductor layer of the transistor may contain silicon; and examples of silicon include amorphous silicon and crystalline silicon (e.g., low-temperature polysilicon or single crystal silicon), and See also at least paragraphs[0058]-[0060], [0063]-[0065], [0174], [0181], and [0188]-[0189] of Kamada (i.e., Kamada teaches transistors, containing single crystal silicon, of a display device having a light receiving element for capturing a fingerprint)).
Furthermore, Kim I, Zeng III, Zeng, and Kamada are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably detect an image (e.g., fingerprint).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Kim I based on Zeng III, Zeng, and Kamada such that a material of the active layer includes crystal silicon.  One reason for the modification as taught by Zeng III is to avoid dark spots in a fingerprint recognition image (paragraph[0005] of Zeng III).  Another reason for the modification as taught by Zeng provide a display panel and display apparatus so as to avoid crosstalk within a fingerprint identification process and improve fingerprint identification and accuracy (paragraphs[0004]-[0005], [0011], [0077], and [0142] of Zeng).  Still another reason for the modification as taught by Kamada is to have a display device with a suitable photosensing function (ABSTRACT of Kamada).  The same motivation and rationale to combine for claim 7 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 8, Kim I, Zeng III, Zeng, and Kamada teach the display apparatus according to claim 7, wherein the thin film transistor is a top-gate thin film transistor (FIG. 8, paragraph[0189] of Kamada teaches there is no particular limitation on the structure of the transistors included in the display device of this embodiment; for example, a planar transistor, a staggered transistor, or an inverted staggered transistor can be used; a top-gate or a bottom-gate transistor structure may be employed; and alternatively, gates may be provided above and below a semiconductor layer in which a channel is formed, and See also at least paragraphs[0058]-[0060], [0063]-[0065], [0174], [0181], [0188], and [0192] of Kamada (i.e., Kamada teaches top-gate transistors, containing single crystal silicon, of a display device having a light receiving element for capturing a fingerprint)).
Regarding claim 9, Kim I, Zeng III, and Zeng teach the display apparatus according to claim 1, but do not expressly teach wherein a material of the light-shielding layer includes metal or resin.
However, Kamada teaches wherein a material of the light-shielding layer includes metal or resin (FIG. 2A, paragraph[0095] of Kamada teaches for the light-blocking layer BM, a material that blocks light emitted from the light-emitting element can be used; the light-blocking layer BM preferably absorbs visible light; as the light-blocking layer BM, a black matrix can be formed using a metal material or a resin material containing pigment (e.g., carbon black) or dye, for example; and the light-blocking layer BM may have a stacked-layer structure of a red color filter, a green color filter, and a blue color filter (i.e., Kamada teaches a light-blocking layer, of a display device, that is formed using a resin material)).
Regarding claim 18, Kim I, Zeng III, Zeng, and Kamada teach the display apparatus according to claim 9, wherein the resin is carbon-containing resin (FIG. 2A, paragraph[0095] of Kamada teaches for the light-blocking layer BM, a material that blocks light emitted from the light-emitting element can be used; the light-blocking layer BM preferably absorbs visible light; as the light-blocking layer BM, a black matrix can be formed using a metal material or a resin material containing pigment (e.g., carbon black) or dye, for example; and the light-blocking layer BM may have a stacked-layer structure of a red color filter, a green color filter, and a blue color filter (i.e., Kamada teaches a light-blocking layer, of a display device, that is formed using a resin material)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., U.S. Patent Application Publication 2018/0033835 A1 (hereinafter Zeng II), in view of Kim I, Zeng III, and Ren et al., U.S. Patent Application Publication 2019/0019813 A1 (hereinafter Ren), and Zeng.
Regarding claim 12, Zeng II teaches a manufacturing method of a display apparatus, wherein the display apparatus has a display region, the display region includes a texture recognition region, and; the method comprises: manufacturing a display panel (6, 7 FIGS. 1A-1B, 9, 13A-13B, 22, and 37, paragraph[0228] of Zeng II teaches one embodiment of the disclosure further provides a display device; FIG. 37 is a structural representation of a display device according to an embodiment of the disclosure; as shown in FIG. 37, the display device 6 includes a display panel 7 according to the above embodiments, and hence the display device 6 according to the embodiment of the disclosure also has the beneficial effects described in the above embodiments, which will not be described again here; and it needs to be noted that, the display panel may be a mobile phone as shown in FIG. 37, and it may also be a computer, a TV set and an intelligent wearable device, etc., which is not defined in the embodiments of the disclosure, and See also at least paragraphs[0081], [0087]-[0088], [0135]-[0137], [0185], and [0146] of Zeng II (i.e., Zheng II teaches a method of manufacturing a black matrix of a display device on a side of a display panel having a display region capable of fingerprint identification)); arranging a light-shielding layer on a side of the display panel;, the light-shielding layer including a plurality of first through holes; and arranging a texture recognition structure on a side of the light-shielding layer facing away from the display panel;, the texture recognition structure including a plurality of texture recognition devices arranged in one-to-one correspondence with the plurality of first through holes,; wherein arranging a light-shielding layer on a side of the display panel (30, 312, 2, 21 FIGS. 1A-1B, 9, 13A-13B, 22, and 37, paragraph[0146] of Zeng II teaches FIG. 13A is a top view showing the structure of another display panel according to an embodiment of the disclosure, and FIG. 13B is a schematic sectional view taken along direction FF′ in FIG. 13A; specifically, referring to FIG. 13A and FIG. 13B, the fingerprint identification module 2 includes: a first substrate 20 and a plurality of fingerprint identification units 21 provided separately on the first substrate 20, wherein the fingerprint identification unit 21 is provided on one side of the first substrate 20 that is adjacent to the array substrate 10, and the vertical projection of the fingerprint identification unit 21 on the array substrate 10 is at least partially located within the vertical projection of the light transmitting region 312 of the black matrix 30 on the array substrate 10; and here, the configuration that the vertical projection of the fingerprint identification unit 21 on the array substrate 10 is at least partially located within the vertical projection of the light transmitting region 312 of the black matrix 30 on the array substrate 10 has advantages in that, when fingerprint identification is performed using the light emitted by the fingerprint identification light source 22, the shielding effect of the light-tight region 311 of the black matrix 30 on the light reflected by the fingerprint of a user finger may be lowered, so that the lights reflected by the fingerprint of the user finger can pass through the opening area 312 of the black matrix 30 and irradiate into the fingerprint identification unit 21 to large extent, thereby improving the signal-to-noise ratio of the fingerprint identification unit 21, and See also at least paragraphs[0081], [0087]-[0088], [0135]-[0137], [0185], and [0228] of Zeng II (i.e., Zheng II teaches a method of manufacturing a black matrix of a display device on a side of a display panel having a display region capable of fingerprint identification, wherein the black matrix has opening areas, and wherein a fingerprint identification module has fingerprint identification units that are arranged on a side of the display panel and in alignment with a respective one of the opening areas of the black matrix)); but does not expressly teach a size of the texture recognition region is less than a size of the display region; opposite to a light-exit side of the display panel; located in the texture recognition region and a plurality of second through holes located in a region of the display region other than the texture recognition region, wherein the plurality of first through holes and the plurality of second through holes are arranged in an array, and shapes and sizes of the second through holes are the same as shapes and sizes of the first through holes; , the texture recognition structure being located in the texture recognition region of the display apparatus; wherein a center of the first through hole and a center of the texture recognition device corresponding to this first through hole are on a same vertical line, a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; opposite to the light-exit side of the display panel, includes: providing a protective layer, and manufacturing the light-shielding layer on a side of the protective layer by using a patterning process; applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel; arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer.  
However, Kim I teaches a size of the texture recognition region is less than a size of the display region (11a FIGS. 1-2, and 13, paragraph[0094] of Kim I teaches according to an embodiment, a fingerprint sensor area 11a may be disposed in the active area 11; in an embodiment, the fingerprint sensor area 11a may be disposed in at least one area of the active area 11; and for example, the fingerprint sensor area 11a may be disposed only in a portion of the active area 11 as shown in FIG. 1, and See also at least paragraphs[0091]-[0093], [0137], and [0158] of Kim I (i.e., Kim I teaches a display device having an active area for displaying an image and at least one fingerprint sensor area, disposed in the active area, that each include a fingerprint sensor unit, wherein the fingerprint sensor area is smaller than the active area for display the image)); opposite to a light-exit side of the display panel; located in the texture recognition region and a plurality of second through holes located in a region of the display region other than the texture recognition region, wherein the plurality of first through holes and the plurality of second through holes are arranged in an array, and shapes and sizes of the second through holes are the same as shapes and sizes of the first through holes; , the texture recognition structure being located in the texture recognition region of the display apparatus; wherein a center of the first through hole and a center of the texture recognition device corresponding to this first through hole are on a same vertical line,; opposite to a light-exit side of the display panel (210 FIGS. 1-2, and 13-14, paragraph[0158] of Kim I teaches referring to FIG. 14, according to an embodiment, the light guide layer 200 may be a light shielding layer 201 including a plurality of openings corresponding to the light guide paths 210; in an embodiment, the light guide paths 210 may consist of openings or holes formed in the light shielding layer 201; according to an embodiment, the light shielding layer 201 may be a black matrix, and formed of a material having light shielding property; and when the light guide layer 200 is provided by using the light shielding layer 201 including the plurality of openings, the fingerprint sensor unit FSU may be embodied without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light may be prevented, and See also at least paragraph[0011], [0091]-[0094], [0137]-[0139], [0146], [0150]-[0151], and [0156] of Kim I (i.e., Kim I teaches, as shown in FIGS. 13 and 14, a light shielding layer having a plurality of openings with a same shape and size an arranged in an array in the fingerprint sensor area and corresponding to light guide paths, some of the openings of which are located in a pixel region where a finger is presently being sensed and others of which are located in a different pixel region, wherein the light shielding layer is disposed below the display panel)), includes:
providing a protective layer (110 FIGS. 1-2, and 13-14, paragraph[0140] of Kim I teaches according to an embodiment, at least one of the first substrate 110 and the second substrate 120 may be a glass substrate or a plastic substrate; for example, the first substrate 110 and/or the second substrate 120 may be a flexible substrate including at least one of polyethersulfone (PES), polyacrylate, polyetherimide (PEI), polyethylene naphthalate (PEN) polyethylene terephthalate (PET), polyphenylene sulfide (PPS), polyarylate (PAR), polyimide (PI), polycarbonate (PC), cellulose triacetate (TAC), and cellulose acetate propionate (CAP). In an embodiment, the first substrate 110 and/or the second substrate 120 may be a rigid substrate including one of glass and tempered glass; and further, the first substrate 110 and/or the second substrate 120 may be a transparent substrate, that is, a light transmitting substrate), and manufacturing the light-shielding layer on a side of the protective layer (FIGS. 1-2, and 13-14, paragraph[0158] of Kim I teaches referring to FIG. 14, according to an embodiment, the light guide layer 200 may be a light shielding layer 201 including a plurality of openings corresponding to the light guide paths 210; in an embodiment, the light guide paths 210 may consist of openings or holes formed in the light shielding layer 201; according to an embodiment, the light shielding layer 201 may be a black matrix, and formed of a material having light shielding property; and when the light guide layer 200 is provided by using the light shielding layer 201 including the plurality of openings, the fingerprint sensor unit FSU may be embodied without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light may be prevented, and See also at least paragraph[0137]-[0139], [0146], [0150]-[0151], and [0156] of Kim I (i.e., Kim I teaches, as shown in FIGS. 13 and 14, forming a light shielding layer having a plurality of openings corresponding to light guide paths, some of which are located in a pixel region where a finger is presently being sensed and others of which are located in a different pixel region, wherein the light shielding layer is disposed on a side of the first substrate below the display panel)); but the combination of Zeng II and Kim I still do not expressly teach a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; by using a patterning process; applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel; arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer.
However, Zeng III teaches a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive (FIG. 5, paragraph[0038] of Zeng III teaches in one embodiment, as shown in FIG. 5, the photosensitive region 211 of the fingerprint recognition unit 21 has a circular shape, the diameter of the photosensitive region 211 of the fingerprint recognition unit 21 may be configured to be not larger than 100 μm; similarly, if the size of the photosensitive region 211 of the fingerprint recognition unit 21 is excessively large, the number of fingerprint recognition units 21 in the display panel is reduced for a display panel of the same area size, which is disadvantageous in improving the accuracy of the fingerprint recognition of the display panel; it should be noted that FIG. 4 and FIG. 5 merely show a configuration that the fingerprint recognition units 21 are arranged in a matrix; and the fingerprint recognition units 21 may also be arranged in other types, and no limitations are made thereto (i.e., Zeng III teaches a fingerprint recognition unit having a circular shape and that is selectively configurable to have a diameter within a range up to and including 100 µm)); but the combination of Zeng II, Kim I and Zeng III still do not expressly teach by using a patterning process; applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel; arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer.
However, Ren teaches by using a patterning process (FIG. 11, paragraph[0118] of Ren teaches in a ninth patterning process, on the substrate formed with the aforementioned patterns, a pattern of a light-shielding layer is formed by patterning; the step of forming the pattern of the light-shielding layer may include: depositing a light-shielding thin film on the substrate formed with the aforementioned patterns, coating a layer of photoresist on the light-shielding thin film, exposing and developing the photoresist with a single-tone mask plate to form an unexposed area with the photoresist reserved in the position of the pattern of the light-shielding layer and fully-exposed areas with the photoresist removed in the other positions, and etching the light-shielding thin film in the fully-exposed areas and peeling off the remaining photoresist to form a pattern of the light-shielding layer 25; the pattern of the light-shielding layer 25 is located above the channel area, and an orthogonal projection of the light-shielding layer 25 on the substrate covers an orthogonal projection of the channel area on the substrate; finally, on the substrate formed with the aforementioned patterns, a protection layer 26 is coated, as shown in FIG. 11; and the protection layer 26 is used to increase an adhesion of subsequent film layers and reduce leakage current (i.e., Ren teaches a patterning process for forming a protection layer)); but the combination of Zeng II, Kim I, Zeng III, and Ren still do not expressly teach applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel; arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer.
However, Zeng teaches applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel (50 FIGS. 1b and 15, paragraphs[0146] of Zeng teaches in the above embodiments, to prevent the relevant displacement between the display module 1 and the fingerprint identification module 2 and ensure that the display panel has high light transmittance, optionally, as shown in FIG. 15, the fingerprint identification module 2 and the array substrate 10 may be bonded through optical adhesive 50; and the material of the optical adhesive 50 may be acrylic material and silicon material, and See also at least paragraphs[0077] and [0145] of Zeng (i.e., Zeng teaches an optical adhesive that is made of acrylic and silicon material and disposed, below a black matrix, between and bonding a display module with a fingerprint identification module, wherein the black matrix has an opaque region)); arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer (FIGS. 15, 19, and 23 paragraph[0172] of Zeng teaches optionally, a thickness of the display module is 1410 μm; in the present embodiment, the fingerprint identification module 2 further includes a first substrate 20; the fingerprint identification unit 21 is arranged on a surface at one side close to the display module 1 of the first substrate 20; thus, the fingerprint identification unit 21 can be directly made on the first substrate 20, so that not only arrangement of the fingerprint identification unit 21 is facilitated, but also the first substrate 20 performs a protective effect on the fingerprint identification unit 21; and in addition, the second polarizer 23 is attached to the array substrate 10 through an optical adhesive layer (not shown in the figure), to attach the display module 1 and the fingerprint identification module 2 together to form the display panel,  and See also at least paragraphs [0077], [0142], [0145], and [0185] of Zeng (i.e., Zeng teaches a first substrate of a fingerprint identification unit that includes a fingerprint identification light source disposed on a bottom surface of the first substrate, wherein the first substrate, which is below a black matrix, performs a protective effect on the fingerprint identification unit)).
Furthermore, Zeng II, Kim I, Zeng III, Ren, and Zeng are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably detect an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Zeng II based on Kim I, Ren, and Zeng such that the display region includes the texture recognition region, and a size of the texture recognition region is less than a size of the display region; the method comprises: arranging the light-shielding layer on the side of the display panel opposite to a light-exit side of the display panel, the light-shielding layer including the plurality of first through holes located in the texture recognition region and a plurality of second through holes located in a region of the display region other than the texture recognition region, wherein the plurality of first through holes and the plurality of second through holes are arranged in an array, and shapes and sizes of the second through holes are the same as shapes and sizes of the first through holes; and arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel, the texture recognition structure being located in the texture recognition region of the display apparatus, the texture recognition structure including a plurality of texture recognition devices arranged in one-to-one correspondence with the plurality of first through holes, wherein a center of the first through hole and a center of the texture recognition device corresponding to this first through hole are on a same vertical line, a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; arranging the light-shielding layer on the side of the display panel opposite to the light-exit side of the display panel, includes: providing a protective layer, and manufacturing the light-shielding layer on a side of the protective layer by using a patterning process; applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel; arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer.  One reason for the modification as taught by Kim I is to have a display device with a suitable fingerprint sensor without requiring an additional light source (paragraphs[0005] and [0155] of Kim I).  Another reason for the modification as taught by Zeng III is to avoid dark spots in a fingerprint recognition image (paragraph[0005] of Zeng III).  Still another reason for the modification as taught by Ren is to have suitable display panel that can be used as a fingerprint identification panel (paragraph[0109] of Ren).  Moreover, another reason for the modification as taught by Zeng is to provide a display panel and display apparatus so as to avoid crosstalk within a fingerprint identification process and improve fingerprint identification and accuracy (paragraphs[0004]-[0005], [0011], [0077], and [0142] of Zeng).
Response to Arguments
Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record do not disclose or suggest the following: “a light-shielding layer disposed on a side of the display panel opposite to a light-exit side of the display panel, the light-shielding layer including a plurality of first through holes located in the texture recognition region and a plurality of second through holes located in a region of the display region other than the texture recognition region, wherein the plurality of first through holes and the plurality of second through holes are arranged in an array, and shapes and sizes of the second through holes are the same as shapes and sizes of the first through holes; a texture recognition structure disposed on a side of the light-shielding layer facing away from the display panel, the texture recognition structure being located in the texture recognition region, and the texture recognition structure including a plurality of texture recognition devices arranged in one-to-one correspondence with the plurality of first through holes, wherein a center of the first through hole and a center of the texture recognition device corresponding to this first through hole are on a same vertical line, a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 m to 7 m, inclusive; and a protective layer disposed on the side of the light-shielding layer facing away from the display panel, wherein the texture recognition structure is disposed on a side of the protective layer facing away from the light-shielding layer”.
In regard to currently amended claim 12, Applicants submitted that the prior art of record do not disclose or suggest the following: “arranging a light-shielding layer on a side of the display panel opposite to a light-exit side of the display panel, the light-shielding layer including a plurality of first through holes located in the texture recognition region and a plurality of second through holes located in a region of the display region other than the texture recognition region, wherein the plurality of first through holes and the plurality of second through holes are arranged in an array, and shapes and sizes of the second through holes are the same as shapes and sizes of the first through holes; and arranging a texture recognition structure on a side of the light-shielding layer facing away from the display panel, the texture recognition structure being located in the texture recognition region of the display apparatus, the texture recognition structure including a plurality of texture recognition devices arranged in one-to-one correspondence with the plurality of first through holes, wherein a center of the first through hole and a center of the texture recognition device corresponding to this first through hole are on a same vertical line, a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; wherein arranging the light-shielding layer on the side of the display panel opposite to the light-exit side of the display panel, includes: providing a protective layer, and manufacturing the light-shielding layer on a side of the protective layer by using a patterning process; applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel; arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer”.
Examiner respectfully disagrees.  Specifically, in regard to argument ‘A’ summarized above at least paragraph[0158] of Kim I teaches referring to FIG. 14, according to an embodiment, the light guide layer 200 may be a light shielding layer 201 including a plurality of openings corresponding to the light guide paths 210; in an embodiment, the light guide paths 210 may consist of openings or holes formed in the light shielding layer 201; according to an embodiment, the light shielding layer 201 may be a black matrix, and formed of a material having light shielding property; and when the light guide layer 200 is provided by using the light shielding layer 201 including the plurality of openings, the fingerprint sensor unit FSU may be embodied without using a separate lens (an additional lens) and decrease in resolution due to diffraction of light may be prevented, and See also at least paragraph[0091]-[0094], [0137]-[0140], [0146], [0150]-[0151], [0156], and [0158] of Kim I.
Thus, as mention previously Kim I teaches, as shown in FIGS. 13 and 14, a light shielding layer having a plurality of openings in the fingerprint sensor area and corresponding to light guide paths, some of the openings of which are located in a pixel region where a finger is presently being sensed and others of which are located in a different pixel region, wherein the light shielding layer is disposed below the display panel, wherein a first substrate is disposed on the side of the light-shielding layer facing away from the display panel, and wherein fingerprint sensor units are disposed below the display panel and the light shielding layer, along the fingerprint sensor area, and each of the fingerprint sensor units are disposed at one of the plurality of openings corresponding to the light guide paths, and wherein a center of each of the plurality of openings are aligned with a corresponding center of one of the fingerprint sensor units, respectively.
In addition, paragraph[0038] of Zeng III teaches in one embodiment, as shown in FIG. 5, the photosensitive region 211 of the fingerprint recognition unit 21 has a circular shape, the diameter of the photosensitive region 211 of the fingerprint recognition unit 21 may be configured to be not larger than 100 μm; similarly, if the size of the photosensitive region 211 of the fingerprint recognition unit 21 is excessively large, the number of fingerprint recognition units 21 in the display panel is reduced for a display panel of the same area size, which is disadvantageous in improving the accuracy of the fingerprint recognition of the display panel; it should be noted that FIG. 4 and FIG. 5 merely show a configuration that the fingerprint recognition units 21 are arranged in a matrix; and the fingerprint recognition units 21 may also be arranged in other types, and no limitations are made thereto.
Thus, Zeng III teaches a fingerprint recognition unit having a circular shape and that is selectively configurable to have a diameter within a range up to and including 100 µm.
Still in addition, paragraph[0172] of Zeng teaches optionally, a thickness of the display module is 1410 μm. In the present embodiment, the fingerprint identification module 2 further includes a first substrate 20; the fingerprint identification unit 21 is arranged on a surface at one side close to the display module 1 of the first substrate 20; thus, the fingerprint identification unit 21 can be directly made on the first substrate 20, so that not only arrangement of the fingerprint identification unit 21 is facilitated, but also the first substrate 20 performs a protective effect on the fingerprint identification unit 21; and in addition, the second polarizer 23 is attached to the array substrate 10 through an optical adhesive layer (not shown in the figure), to attach the display module 1 and the fingerprint identification module 2 together to form the display panel,  and See also at least paragraphs [0077], [0142], [0145], and [0185] of Zeng.
Thus, Zeng teaches a first substrate of a fingerprint identification unit that includes a fingerprint identification light source disposed on a bottom surface of the first substrate, wherein the first substrate, which is below a black matrix, performs a protective effect on the fingerprint identification unit.
Furthermore, as mentioned above, Kim I, Zeng III, and Zeng are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably detect a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Zeng III, and Zeng such that a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; wherein the texture recognition structure is disposed on a side of the protective layer facing away from the light-shielding layer.  One reason for the modification as taught by Zeng III is to avoid dark spots in a fingerprint recognition image (paragraph[0005] of Zeng III).  Another reason for the modification as taught by Zeng provide a display panel and display apparatus so as to avoid crosstalk within a fingerprint identification process and improve fingerprint identification and accuracy (paragraphs[0004]-[0005], [0011], [0077], and [0142] of Zeng).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
In addition, in regard to argument ‘B’ summarized above Examiner respectfully disagrees based at least on the grounds of rejection and reasoning set forth above and applicable reasoning set forth in response to argument ‘A’.
Furthermore, as mentioned above, Zeng II, Kim I, Zeng III, Ren, and Zeng are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably detect an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Zeng II based on Kim I, Ren, and Zeng such that the display region includes the texture recognition region, and a size of the texture recognition region is less than a size of the display region; the method comprises: arranging the light-shielding layer on the side of the display panel opposite to a light-exit side of the display panel, the light-shielding layer including the plurality of first through holes located in the texture recognition region and a plurality of second through holes located in a region of the display region other than the texture recognition region, wherein the plurality of first through holes and the plurality of second through holes are arranged in an array, and shapes and sizes of the second through holes are the same as shapes and sizes of the first through holes; and arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel, the texture recognition structure being located in the texture recognition region of the display apparatus, the texture recognition structure including a plurality of texture recognition devices arranged in one-to-one correspondence with the plurality of first through holes, wherein a center of the first through hole and a center of the texture recognition device corresponding to this first through hole are on a same vertical line, a shape of the texture recognition device is a circle, and a diameter of the texture recognition device is within a range from 1 µm to 7 µm, inclusive; arranging the light-shielding layer on the side of the display panel opposite to the light-exit side of the display panel, includes: providing a protective layer, and manufacturing the light-shielding layer on a side of the protective layer by using a patterning process; applying a transparent adhesive layer on a side of the light-shielding layer facing away from the protective layer; and bonding a side of the transparent adhesive layer facing away from the light-shielding layer to the side of the display panel opposite to the light-exit side of the display panel; arranging the texture recognition structure on the side of the light-shielding layer facing away from the display panel includes: arranging the texture recognition structure on a side of the protective layer facing away from the light-shielding layer.  One reason for the modification as taught by Kim I is to have a display device with a suitable fingerprint sensor without requiring an additional light source (paragraphs[0005] and [0155] of Kim I).  Another reason for the modification as taught by Zeng III is to avoid dark spots in a fingerprint recognition image (paragraph[0005] of Zeng III).  Still another reason for the modification as taught by Ren is to have suitable display panel that can be used as a fingerprint identification panel (paragraph[0109] of Ren).  Moreover, another reason for the modification as taught by Zeng is to provide a display panel and display apparatus so as to avoid crosstalk within a fingerprint identification process and improve fingerprint identification and accuracy (paragraphs[0004]-[0005], [0011], [0077], and [0142] of Zeng).
Also, in regard to independent claims 1 and 12 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A’ and ‘B’ summarized above, also applies to respective dependent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621